      Case 3:19-cr-00308-VAB Document 25 Filed 10/26/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA                        : CRIMINAL NO. 3:19-cr-308 (VAB)

                    vs.                          :

 JENNIFER O’BRIEN                                : October 26, 2020


                 CONSENT MOTION TO CONTINUE SENTENCING AND
                       TO EXTEND RELATED DEADLINES

       The defendant, Jennifer O’Brien, hereby moves for a continuance of the sentencing hearing

currently scheduled for November 17, 2020, to January 17, 2021, or a date thereafter that is

convenient for the Court. The Government has no objection to this motion.

       The defendant also requests that the Court postpone the related deadlines for the filing of the
parties’ sentencing memoranda. She proposes the following schedule:

           •   Defense Memorandum – January 4, 2021 (from November 3, 2020)

           •   Government Memorandum – January 11, 2021 (from November 11, 2020)

       Ms. O’Brien learned late last week that recent medical exams have indicated a need for

additional testing to determine if she has more significant health issues than previously thought.

Accordingly, Ms. O’Brien seeks a continuance of two months to permit her to undergo the necessary

medical exams and obtain the results in advance of sentencing. This will permit the Court to have

Ms. O’Brien’s full medical picture before determining what sentence to impose.

       Undersigned counsel has consulted with Ms. O’Brien who consents to this request for a

continuance. Counsel has also discussed with Ms. O’Brien the possibility of proceeding by Zoom if

the current health climate makes it too risky for her to travel in January. Accordingly, Ms. O’Brien

prefers to appear in person, but if the state of the Covid crisis in January would put Ms. O’Brien at

unnecessary risk, she is willing to proceed by Zoom for her sentencing hearing.
       Case 3:19-cr-00308-VAB Document 25 Filed 10/26/20 Page 2 of 2




       Assistant United States Attorney Jennifer Laraia has no objection to this motion being granted,

and she has no objection to proceeding by Zoom if that is the safest way to proceed in January.

       WHEREFORE, the defendant respectfully requests that this motion be granted.

                                             Respectfully submitted,

                                             THE DEFENDANT,
                                             Jennifer O’Brien

                                             OFFICE OF THE FEDERAL DEFENDER

Dated: October 26, 2020                       /s/ Allison M. Near
                                             Allison M. Near
                                             Assistant Federal Defender
                                             265 Church Street, Suite 702
                                             New Haven, CT 06510
                                             Phone: (203) 498-4200
                                             Bar No.: ct27241
                                             Email: allison_near@fd.org



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 26, 2020, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access
this filing through the Court’s CM/ECF System.

                                                      /s/ Allison M. Near
                                                      Allison M. Near




                                                  2
